NON-FINAL ACTION (REISSUE OF U.S. PATENT 9,451,873)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. CLAIM INTERPRETATION	5
VII. CLAIM INTERPRETATION – 35 U.S.C. § 112(f)	6
VIII. PRIOR ART CITED HEREIN	26
IX. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)	27
X. CLAIM REJECTIONS – 35 USC § 112(b)	27
XI. CLAIM REJECTIONS – OBVIOUSNESS-TYPE DOUBLE PATENTING	29
XII. NO PRIOR ART REJECTIONS UNDER 35 USC §§ 102 OR 103	32
XIII. CONCLUSION	35


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/032,366 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is September 25, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 9,451,873 (“Patent Under Reissue”) titled “AUTOMATIC SELECTION AND LOCKING OF INTRAORAL IMAGES.” The Patent Under Reissue was filed on March 5, 2015 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 
 	

II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 
 	The following previous inter partes review proceeding involving the Patent Under Reissue has been found: 
 	IPR2019-00148, filed November 10, 2018 (“IPR Proceeding”). 
 
 	The IPR proceeding concluded on July 6, 2020, with the issuance of a Final Written Decision (“IPR Decision”), and an IPR certificate that cancelled original claims 1-20 was issued on June 11, 2021.


IV. STATUS OF CLAIMS
 	Claims 21-40 are currently pending (“Pending Claims”).
 	Claims 21-40 are currently examined (“Examined Claims”).
 	Claims 1-20 are canceled via IPR certificate.
 Regarding the Examined Claims and as a result of this Office action:
	Claims 21-40 are rejected under 35 U.S.C. § 251 for a defective declaration.
 	Claims 21-40 are rejected under 35 U.S.C. § 112(b) for being indefinite.
 	Claim 40 is rejected for obviousness-type double patenting.
 	
V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e). 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d).
 	AIA  Status. Because the Instant Application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply rather than the pre-AIA  “First to Invent” provisions. See 35 U.S.C. § 100 (note). 


VI. CLAIM INTERPRETATION
 	In the now-concluded Inter Partes Review of the Patent Under Reissue, the PTAB included a Claim Construction section in which two claim limitations were construed. See IPR Decision at pp. 9-16.
 	The PTAB construed the “identity of an intraoral site” to mean “any representation that uniquely specifies a location in the intraoral cavity, including, but not limited to a numbering system, a mark, an intraoral data set, or a designation based on a description of the site and its surroundings, e.g. a description of a tooth having a particular shape.” See id. at p. 13.
 	The PTAB construed “locking” to mean “storing image data and disregarding any data from other images that spatially overlap the ‘locked’ image data.” See id. at p. 16.
 	These definitions of claimed terms are adopted herein. 
VII. CLAIM INTERPRETATION – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
	Functional Phrase #1 (claim 21) – processing device determining an identify of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site;
 	Functional Phrase #2 (claim 21) – processing device locking the intraoral image by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm;
 	Functional Phrase #3 (claim 21) – processing device selecting, based at least in part of the identity of the first intraoral site, a portion of the intraoral image depicting a portion of the first intraoral site;
	Functional Phrase #4 (claim 21) – processing device generating a model comprising the first intraoral site based at least in part on the locked intraoral image, wherein the portion of the locked intraoral image is used for a first region of the model, and wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model;
	Functional Phrase #5 (claim 31) – processing device determining an identity of the preparation tooth, wherein the identity of the preparation tooth correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site;
	Functional Phrase #6 (claim 31) – processing device locking an intraoral image of the first set of intraoral images by associating data of the intraoral image with the identity of the preparation tooth using an algorithm;
	Functional Phrase #7 (claim 31) – processing device selecting, based at least in part on the identity of the preparation tooth, one or more portions of the intraoral image of the first set of intraoral images depicting a portion of the preparation tooth;
	Functional Phrase #8 (claim 31) – processing device generating a model comprising the preparation comprising the preparation tooth based at least in part on the locked intraoral image of the first set of intraoral images that is used for the preparation tooth in the model, and wherein data from one or more additional intraoral images that also depicts the preparation tooth is not used;
	Functional Phrase #9 (claim 32) – processing device disregarding the one or more portions of the second set of intraoral images when generating the model;
	Functional Phrase #10 (claim 33) – processing device determining an identity of the second tooth;
	Functional Phrase #11 (claim 33) – processing device locking the second set of intraoral images;
	Functional Phrase #12 (claim 33) – processing device selecting, based at least in part on the identity of the second tooth, one or more portions of the second set of intraoral images depicting the second tooth, wherein the model further comprises the second tooth, and wherein the second tooth in the model is based at least in part on the locked second set of intraoral images;
	Functional Phrase #13 (claim 34) – processing device stitching the first set of images to the second set of images, the stitching comprising: identifying one or more discrepancies of overlapping data between the first set of images and the second set of images; prioritizing the first set of images over the second set of images; and applying a weighted average of the overlapping data between the first set of images and the second set of images, wherein data from the first set of images has a higher weight than data from the second set of images;
	Functional Phrase #14 (claim 37) – processing device identifying the anomaly;
	Functional Phrase #15 (claim 37) – processing device determining a border of the anomaly;
	Functional Phrase #16 (claim 37) – processing device updating the model based on replacing data within the border from the locked intraoral image of the first set of intraoral images with additional date from the additional image;
	Functional Phrase #17 (claim 39) – processing device determining that data for the preparation tooth is incomplete;
	Functional Phrase #18 (claim 39) – processing device identifying a border for an edge of the preparation tooth where the data for the preparation tooth is incomplete;
	Functional Phrase #19 (claim 39) – processing device updating the model based on replacing data outside the border with additional data from the additional image to expand the model at the edge;
	Functional Phrase #20 (claim 40) – processing device configured to determine an identify of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site;
 	Functional Phrase #21 (claim 40) – processing device configured to lock the intraoral image by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm;
 	Functional Phrase #22 (claim 40) – processing device configured to select, based at least in part of the identity of the first intraoral site, a portion of the intraoral image depicting a portion of the first intraoral site;
	Functional Phrase #23 (claim 40) – processing device configured to generate a model comprising the first intraoral site based at least in part on the locked intraoral image, wherein the portion of the locked intraoral image is used for a first region of the model, and wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

 	Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for each of the above-identified Functional Phrases is disclosed in the Patent Under Reissue as a processing device 802 (FIG. 8), which is disclosed as being (1) one or more general-purpose processors such as a microprocessor, CPU, CISC microprocessor, RISC microprocessor, or VLIW microprocessor, or (2) one or more special-purpose processors such as an ASIC, an FPGA, a DSP, or network processor; the processing device is configured to execute processing logic corresponding to the claimed function (see Patent Under Reissue at columns 19:59 – 20:6). 
 	As best understood by the Examiner, the disclosed algorithms for performing various the claimed functions of the processing device 802 are given below for each of the respective Functional Phrases.
 
 	Functional Phrase #1 (claim 21) – processing device determining an identity of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site.
 	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 13:37-42, it is taught that processing logic can automatically (algorithmically) identify the intraoral site based on data from the set of intraoral images and/or based on one or more additional sets of intraoral images, however, the passages that follow do not appear to disclose such an algorithm for determining the identity of an intraoral site.
 	At column 7:24-27, the Patent Under Reissue teaches that an intraoral scan application may instruct the user to scan a particular tooth and then associate the identity of that tooth with the image data set. However, this teaching indicates that the processing device can designate the identity of an intraoral site to be scanned rather than determine its identity.
 	Accordingly, the Patent Under Reissue does not appear to disclose an algorithm for determining an identity of the first intraoral site, as claimed.
  
 	Functional Phrase #2 (claim 21) – processing device locking the intraoral image by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, columns 7:16-30 and 8:48-53 describe a process by which a user’s scanned data set corresponds to a particular intraoral site via the user’s indication of scanning the particular intraoral site or an application’s instruction to scan the particular intraoral site. The scanned data set is designated as being used exclusively for the creation of a region of a 3D model that corresponds to the particular intraoral site.  
 	Also, at column 6:4-15, the Patent Under Reissue teaches that a first set of intraoral images associated with preparation teeth is “automatically locked” and that other data sets are not automatically locked. At column 6:16-37, it is taught that the identity of a preparation tooth may be used to automatically select portions of the locked set of intraoral images that will be applied for the tooth in a 3D model, that data representing the preparation tooth inside of a finish line may be locked, while data outside of the finish line may be unlocked, and that an image locking module may “algorithmically” determine what data to keep in the locked image set.
 	While the Patent Under Reissue seems to discuss various aspects of “locking” an intraoral image and circumstances under which it is locked, it does not appear to disclose an algorithm corresponding to how the “locking by associating” is executed.    	

 	Functional Phrase #3 (claim 21) – processing device selecting, based at least in part of the identity of the first intraoral site, a portion of the intraoral image depicting a portion of the first intraoral site.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 14:28-40, it is taught that portions of the first set of intraoral images (such as the contours of the tooth) are selected algorithmically by processing logic. Known image analysis and object recognition techniques can be employed to determine the contours. Also, the known identity of the tooth is “used to assist” the object detection process and to select portions of the intraoral images.
 	While the Patent Under Reissue hints at how to execute the claimed selecting function, it does not appear to disclose an algorithm corresponding to how to select a portion of the intraoral image based at least in part of the identity of the intraoral site.

	Functional Phrase #4 (claim 21) – processing device generating a model comprising the first intraoral site based at least in part on the locked intraoral image, wherein the portion of the locked intraoral image is used for a first region of the model, and wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model.
	The algorithm that corresponds to this claimed function is disclosed at columns 7:31 – 8:45 and 14:55-62. The algorithm involves generating a 3D model of an intraoral site by executing a registration process that stitches together locked portions of adjacent images of the intraoral site, while data from additional images depicting the intraoral site are disregarded and not used for the registration process. The registration process is repeated for all adjacent image pairs of a sequence of intraoral images to register each image with the previous one. Thereafter, translations and rotations are applied to the images so as to integrate them into a single virtual 3D model.  

	Functional Phrase #5 (claim 31) – processing device determining an identity of the preparation tooth, wherein the identity of the preparation tooth correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 13:37-42, it is taught that processing logic can automatically (algorithmically) identify the preparation tooth based on data from the set of intraoral images and/or based on one or more additional sets of intraoral images, however, the passages that follow do not appear to disclose such an algorithm for determining the identity of the preparation tooth.
 	At column 7:24-27, the Patent Under Reissue teaches that an intraoral scan application may instruct the user to scan a particular tooth and then associate the identity of that tooth with the image data set. However, this teaching indicates that the processing device can designate the identity of a preparation tooth to be scanned rather than determine its identity.
 	Accordingly, the Patent Under Reissue does not appear to disclose an algorithm for determining an identity of the preparation tooth, as claimed.

	Functional Phrase #6 (claim 31) – processing device locking an intraoral image of the first set of intraoral images by associating data of the intraoral image with the identity of the preparation tooth using an algorithm.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, columns 7:16-30 and 8:48-53 describe a process by which a user’s scanned data set corresponds to a particular intraoral site via the user’s indication of scanning the particular intraoral site or an application’s instruction to scan the particular intraoral site. The scanned data set is designated as being used exclusively for the creation of a region of a 3D model that corresponds to the particular intraoral site.  
 	Also, at column 6:4-15, the Patent Under Reissue teaches that a first set of intraoral images associated with preparation teeth is “automatically locked” and that other data sets are not automatically locked. At column 6:16-37, it is taught that the identity of a preparation tooth may be used to automatically select portions of the locked set of intraoral images that will be applied for the tooth in a 3D model, that data representing the preparation tooth inside of a finish line may be locked, while data outside of the finish line may be unlocked, and that an image locking module may “algorithmically” determine what data to keep in the locked image set.
 	While the Patent Under Reissue seems to discuss various aspects of “locking” an intraoral image and circumstances under which it is locked, it does not appear to disclose an algorithm corresponding to how the “locking by associating” is executed.    	

	Functional Phrase #7 (claim 31) – processing device selecting, based at least in part on the identity of the preparation tooth, one or more portions of the intraoral image of the first set of intraoral images depicting a portion of the preparation tooth.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 14:28-40, it is taught that portions of the first set of intraoral images (such as the contours of the tooth) are selected algorithmically by processing logic. Known image analysis and object recognition techniques can be employed to determine the contours. Also, the known identity of the tooth is “used to assist” the object detection process and to select portions of the intraoral images.
 	While the Patent Under Reissue hints at how to execute the claimed selecting function, it does not appear to disclose an algorithm corresponding to how to select a portion of the preparation tooth based at least in part of the identity of the tooth.

	Functional Phrase #8 (claim 31) – processing device generating a model comprising the preparation comprising the preparation tooth based at least in part on the locked intraoral image of the first set of intraoral images that is used for the preparation tooth in the model, and wherein data from one or more additional intraoral images that also depicts the preparation tooth is not used.
	The algorithm that corresponds to this claimed function is disclosed at columns 7:31 – 8:45 and 14:55-62. The algorithm involves generating a 3D model of a preparation tooth by executing a registration process that stitches together locked portions of adjacent images of the tooth, while data from additional images depicting the tooth are disregarded and not used for the registration process. The registration process is repeated for all adjacent image pairs of a sequence of intraoral images to register each image with the previous one. Thereafter, translations and rotations are applied to the images so as to integrate them into a single virtual 3D model of the tooth.  

	Functional Phrase #9 (claim 32) – processing device disregarding the one or more portions of the second set of intraoral images when generating the model.
	The algorithm that corresponds to this claimed function is disclosed at column 14:55-62 of the Patent Under Reissue. The algorithm involves generating a 3D model from locked portions of adjacent images of a second set of intraoral images, while data from additional images depicting the tooth are not used (and therefore disregarded) for the registration process. The registration process and disregarding of additional images is repeated for all adjacent image pairs of a sequence of intraoral images to register each image with the previous one.  

	Functional Phrase #10 (claim 33) – processing device determining an identity of the second tooth.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. At step 312 of FIG. 3, the identity of an adjacent (second) tooth is determined, but the relevant passages in the Patent Under Reissue describing this step do not teach an algorithm for determining its identity. 

	Functional Phrase #11 (claim 33) – processing device locking the second set of intraoral images.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. At step 314 of FIG. 3, the second set of intraoral images is locked, but the relevant passages in the Patent Under Reissue describing this step do not teach an algorithm for executing such locking. 

	Functional Phrase #12 (claim 33) – processing device selecting, based at least in part on the identity of the second tooth, one or more portions of the second set of intraoral images depicting the second tooth, wherein the model further comprises the second tooth, and wherein the second tooth in the model is based at least in part on the locked second set of intraoral images.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. At step 318 of FIG. 3, portions of the second set of intraoral images are selected, but the relevant passages in the Patent Under Reissue describing this step do not teach an algorithm for executing such selecting. 
 	At column 14:28-40, it is taught that portions of the first set of intraoral images (such as the contours of the tooth) are selected algorithmically by processing logic. Known image analysis and object recognition techniques can be employed to determine the contours. Also, the known identity of the tooth is “used to assist” the object detection process and to select portions of the intraoral images.
 	While the Patent Under Reissue hints at how to execute the claimed selecting function, it does not appear to disclose an algorithm corresponding to how to select a portion of the second intraoral image based at least in part of the identity of the second tooth.

	Functional Phrase #13 (claim 34) – processing device stitching the first set of images to the second set of images, the stitching comprising: identifying one or more discrepancies of overlapping data between the first set of images and the second set of images; prioritizing the first set of images over the second set of images; and applying a weighted average of the overlapping data between the first set of images and the second set of images, wherein data from the first set of images has a higher weight than data from the second set of images.
	The algorithm that corresponds to all of the claimed functions does not appear to be sufficiently disclosed in the Patent Under Reissue. At columns 6:62 – 7:15, it is taught that discrepancies between overlapping regions of an intraoral site should be remedied. The remedy involves a user prioritizing a first image data set over a second image data set in response to the user’s knowledge that a particular overlapping region from the first data set is superior in quality to the overlapped region in the second data set. In response to the prioritization of the first data set, an averaging of the differences in the two overlapped regions weights the region in the first data set more heavily than the region in the second data set.
 	However, the algorithm described at columns 6:62 – 7:15 of the Patent Under Reissue does not appear to include details of how to identify the discrepancies of overlapping data between the two sets of images. For this reason, the algorithm for executing the claimed functions is considered to be insufficiently disclosed.	 

	Functional Phrase #14 (claim 37) – processing device identifying the anomaly.
 	The algorithm that corresponds to this claimed function is disclosed at columns 9:10 – 10:37 of the Patent Under Reissue. The algorithm involves using direct analysis, an application of machine learning, and/or the application of image recognition to identify voids, areas of conflict or flawed scan data, areas indicative of foreign objects, unclear margin lines, and/or noisy information in intraoral scan data and/or virtual 3D models generated from intraoral scan data. The identification may or may not utilize reference data in performing the identification of anomalies.

	Functional Phrase #15 (claim 37) – processing device determining a border of the anomaly.
 	The algorithm that corresponds to this claimed function is disclosed at columns 10:51 – 11:12 and 16:56 – 17:12 of the Patent Under Reissue. The algorithm involves placing a contour around the identified anomaly.

	Functional Phrase #16 (claim 37) – processing device updating the model based on replacing data within the border from the locked intraoral image of the first set of intraoral images with additional data from the additional image
	The algorithm that corresponds to all of the claimed functions does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at columns 11:13-38 and 17:23-36 of the Patent Under Reissue, a process of updating the model as claimed involves an anomaly identifying module comparing the area within the contour of the anomaly to the same area from an additional image. Based on the comparison, the module may determine that the data of the locked image covering the contour should be replaced by data from the additional image. However, the Patent Under Reissue does not appear to disclose precisely how the determination is made, other than it is “based on” the comparison of the area inside the anomaly contour to a corresponding region in the additional image.
 	For this reason, the algorithm for executing the claimed function is considered to be insufficiently disclosed.

	Functional Phrase #17 (claim 39) – processing device determining that data for the preparation tooth is incomplete.
	The algorithm that corresponds to this claimed function is disclosed at column 17:40-51 of the Patent Under Reissue. The algorithm involves comparing an expected contour of a preparation tooth with the computed contour of the preparation tooth in a 3D model. If the computed contour varies from the expected contour by more than a threshold amount, then it is determined that the data for the preparation tooth is incomplete. 

	Functional Phrase #18 (claim 39) – processing device identifying a border for an edge of the preparation tooth where the data for the preparation tooth is incomplete.
 	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at columns 17:66 – 18:6, the process for identifying a border for an edge of an incomplete preparation tooth is described. The identifying involves “generating a contour of the edge of the preparation tooth at the border,” however, the referenced passage does not appear to disclose an algorithm for executing the claimed function. The passage additionally states that the identifying “may already have been performed at block 605,” but the description of block 605 also does not appear to disclose an algorithm corresponding to the identifying function.

	Functional Phrase #19 (claim 39) – processing device updating the model based on replacing data outside the border with additional data from the additional image to expand the model at the edge.
	The algorithm that corresponds to this claimed function is disclosed at column 18:7-25 of the Patent Under Reissue. The algorithm involves determining what portion of the additional image depicts the portion of the preparation tooth that was cut off in the initial set of intraoral images, and then the identified portion of the additional image is added to the initial set of intraoral images so that the preparation tooth is extended when the 3D model is updated to reflect the changes. 

	Functional Phrase #20 (claim 40) – processing device configured to determine an identity of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 13:37-42, it is taught that processing logic can automatically (algorithmically) identify the intraoral site based on data from the set of intraoral images and/or based on one or more additional sets of intraoral images, however, the passages that follow do not appear to disclose such an algorithm for determining the identity of an intraoral site.
 	At column 7:24-27, the Patent Under Reissue teaches that an intraoral scan application may instruct the user to scan a particular tooth and then associate the identity of that tooth with the image data set. However, this teaching indicates that the processing device can designate the identity of an intraoral site to be scanned rather than determine its identity.
 	Accordingly, the Patent Under Reissue does not appear to disclose an algorithm for determining an identity of the first intraoral site, as claimed.

 	Functional Phrase #21 (claim 40) – processing device configured to lock the intraoral image by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, columns 7:16-30 and 8:48-53 describe a process by which a user’s scanned data set corresponds to a particular intraoral site via the user’s indication of scanning the particular intraoral site or an application’s instruction to scan the particular intraoral site. The scanned data set is designated as being used exclusively for the creation of a region of a 3D model that corresponds to the particular intraoral site.  
 	Also, at column 6:4-15, the Patent Under Reissue teaches that a first set of intraoral images associated with preparation teeth is “automatically locked” and that other data sets are not automatically locked. At column 6:16-37, it is taught that the identity of a preparation tooth may be used to automatically select portions of the locked set of intraoral images that will be applied for the tooth in a 3D model, that data representing the preparation tooth inside of a finish line may be locked, while data outside of the finish line may be unlocked, and that an image locking module may “algorithmically” determine what data to keep in the locked image set.
 	While the Patent Under Reissue seems to discuss various aspects of “locking” an intraoral image and circumstances under which it is locked, it does not appear to disclose an algorithm corresponding to how the “locking by associating” is executed.    	

 	Functional Phrase #22 (claim 40) – processing device configured to select, based at least in part of the identity of the first intraoral site, a portion of the intraoral image depicting a portion of the first intraoral site.
	The algorithm that corresponds to this claimed function does not appear to be sufficiently disclosed in the Patent Under Reissue. For instance, at column 14:28-40, it is taught that portions of the first set of intraoral images (such as the contours of the tooth) are selected algorithmically by processing logic. Known image analysis and object recognition techniques can be employed to determine the contours. Also, the known identity of the tooth is “used to assist” the object detection process and to select portions of the intraoral images.
 	While the Patent Under Reissue hints at how to execute the claimed selecting function, it does not appear to disclose an algorithm corresponding to how to select a portion of the intraoral image based at least in part of the identity of the intraoral site.

	Functional Phrase #23 (claim 40) – processing device configured to generate a model comprising the first intraoral site based at least in part on the locked intraoral image, wherein the portion of the locked intraoral image is used for a first region of the model, and wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model.
	The algorithm that corresponds to this claimed function is disclosed at columns 7:31 – 8:45 and 14:55-62. The algorithm involves generating a 3D model of an intraoral site by executing a registration process that stitches together locked portions of adjacent images of the intraoral site, while data from additional images depicting the intraoral site are disregarded and not used for the registration process. The registration process is repeated for all adjacent image pairs of a sequence of intraoral images to register each image with the previous one. Thereafter, translations and rotations are applied to the images so as to integrate them into a single virtual 3D model.  

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by column and line number, and to the drawing, if any, by reference characters in response to this Office action. 


VIII. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	WO 2012/011101 (“Kopelman”);
 	U.S. Patent Application Publication 2007/0172112 (“Paley”); and  
	U.S. Patent 7,698,068 (“Babayoff”).
 	
IX. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)
Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251.
The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.
Specifically, the declaration’s error statement is insufficient because it does not “identif[y] by reference to the specific claim(s) and the specific claim language wherein lies the error,” as provided in MPEP § 1414(II)(C). For instance, the declaration states that what Applicant considered inherent/implied in previous claims 1, 11, 12, 17, and 20 is now being made explicit in claims 21, 31, 32, 37, and 40, however, the declaration does not identify what exactly is being made explicit, by reference to specific claim language. 
Appropriate correction is required. 

Furthermore, the box on the declaration labelled, “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest,” should be checked since the Patent Under Reissue was filed pursuant to 37 C.F.R. § 1.46, with the Assignee as the Applicant.


X. CLAIM REJECTIONS – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Functional Phrases ##1-3, 5-7, 10-13, 16, 18, and 20-23 each invoke § 112(f), as identified above in Section VII. However, the written description fails to disclose the respective corresponding algorithms for performing the entire claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b).
For each Functional Phrase that lacks a corresponding disclosed structure in the form of an algorithm, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f), such as by expressly reciting the algorithm in the claim; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding algorithm and clearly links them to the function so that one of ordinary skill in the art would recognize what algorithm performs the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding algorithm for performing the claimed function and clearly links or associates the algorithm to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Identifying on the record the corresponding algorithm set forth in the written description of the specification that performs the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


XI. CLAIM REJECTIONS – OBVIOUSNESS-TYPE DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,846 (“’846 Patent”) in view of Kopelman (WO 2012/011101). 
 	Claim 1 of the ‘846 patent is anticipated by claim 40 of the Instant Application, except that claim 1 recites an intraoral scanner that is connected to the computing device, and the computing device receives the intraoral image from the scanner.  

Claim 40 of the Instant Application
Claim 1 of U.S. 10,470,846
A computing device, comprising:
A system comprising:
a memory; and
an intraoral scanner; and
a processing device coupled to the memory, the processing device is configured to:
a computing device operatively connected to the intraoral scanner, wherein the computing device is to:
receive an intraoral image of a first intraoral site;
receive a first intraoral image of a first intraoral site from the intraoral scanner;  
determine an identity of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a law, or a particular intraoral site;
determine, without user input, that the first intraoral image satisfies a criterion, wherein a portion of the first intraoral image depicts a portion of the first intraoral site;
perform the following without user input: lock the intraoral image by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm; and
lock at least the portion of the first intraoral image; and
select, based at least in part on the identity of the first intraoral site, a portion of the intraoral image depicting a portion of the first intraoral site; and

generate a model comprising the first intraoral site based at least in part on the locked intraoral image,
generate a model comprising the first intraoral site based at least in part on the first intraoral image,
wherein the portion of the locked intraoral image is used for a first region of the model, and
wherein the portion of the first intraoral image is used for a first region of the model, and
wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model.

wherein data from one or more additional intraoral images that also depict the portion of the first intraoral site is not used for the first region of the model.



 	Kopelman teaches that including an intraoral scanner in a teeth-modelling system was conventional at the time of the invention for the purposes of collecting intraoral images and transferring the images to a computing device, and the inclusion of such a scanner in claim 40 would have been an obvious expedient. See Kopelman at pp. 28:1 – 29:22.  
 	Accordingly, claim 40 of the Instant Application and claim 1 of the ‘846 patent are not patentably distinct.


XII. NO PRIOR ART REJECTIONS UNDER 35 USC §§ 102 OR 103
Claims 21-40 are not subject to prior art rejections under 35 U.S.C. §§ 102 or 103 for the following reasons.
 	Regarding claim 21, Kopelman discloses a method, comprising: 
 	receiving, at a processing device, an intraoral image of a first intraoral site (see Kopelman at pp. 27:27–28:6 – a 3D model VM1, which is a visual representation of a physical intraoral site RM1, is received at a computer workstation 32 of a dental clinic 22);  
 	determining, by the processing device, an identity of the first intraoral site, wherein the identity of the first intraoral site correlates to a known or designated location of a particular tooth, a portion of a jaw, or a particular intraoral site. The Final Decision found that Kopelman discloses several ways of determining the identity of the intraoral site: 
	(1) surface data ID info can be used as a designation to identify an intraoral site;
 	(2) analysis software can be configured to automatically identify and designate a region of the intraoral site whose modeling requires change; and 
 	(3) the parts of a model can be referenced to a global coordinate system to designate an intraoral site from which its identify can be determined.
 	See IPR Decision at pp. 23-24.

 	The IPR Decision also found that Kopelman discloses “locking the intraoral image” because Kopelman’s modified virtual model VM1’ is secured from overlapping model data being added thereto, i.e., additional sets of intraoral images do not alter or add noise to a region of the 3D model depicting a first tooth. See IPR Decision at pp. 25-28. 
 	Specifically, the model VM1 has unusable part DVM1 deleted therefrom. Then, the area of the intraoral region corresponding to DVM1 is rescanned, and a second model VM2 is generated for insertion back into the modified version of VM1, i.e., VM1’. VM2 includes areas that overlap portions of the modified model VM1’, and upon completing the registration of VM2 to VM1’ the overlapping areas in VM2 are discarded because they are no longer needed. Thus, there is no alteration of the data from VM1 remaining in VM1’ upon the registration of VM2 to VM1’. In this respect, the data of VM1 that are present in VM1’ are said to be “locked” because “the additional sets of intraoral images do not alter or add noise to a region of the 3D model depicting the first tooth.” See id.  
 	Claim 21 differs from now-cancelled claim 1 in that, inter alia, the locking of the intraoral image is accomplished “by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm.” This limitation appears to distinguish the claim from the combination of Kopelman and Paley applied against the original patent claims during the IPR proceeding.
 	In the Patent Under Reissue, this limitation is described, e.g., at columns 6:4-19, 6:49-61, 7:17-30, and 8:46-53. Specifically, the locking module 128 “may use the identity of the associated tooth to determine what portions of that image data set will be used exclusively for creation of a particular region of a 3D model” (see column 8:48-53).  
 	While Kopelman does disclose “locking an intraoral image,” Kopelman does not appear to accomplish the image locking by “associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm,” as claimed in claim 1. As indicated above, Kopelman discloses three ways in which the identity of the intraoral site is determined—(1) identifying surface data ID; (2) identifying a region requiring change; and (3) having the identity gleaned from a global coordinate system.
 	However, none of these three “identities” appear to be utilized by Kopelman as part of the locking process. In Kopelman, model VM1 is transformed into modified model VM1’ after an unusable portion DVM1 is deleted therefrom. See Kopelman at 33:3-6. The remaining portions of VM1 present in VM1’ are considered “locked” because they are not subject to being altered once a new model corresponding to the deleted portions is inserted back into VM1’. This locking of the unchanged VM1 portions, however, is not accomplished “by associating data of the intraoral image of the first intraoral site with the identity of the first intraoral site using an algorithm,” as claimed. Rather, the locking is accomplished simply by identifying and deleting an unusable area of the model VM1 (i.e., unusable area DVM1) and maintaining the remaining portions of the model VM1. No association of data of the intraoral image with the identity of the intraoral site is provided or envisioned by Kopelman for the locking process.
 	For this reason, claim 21 is considered patentable over the combination of Kopelman and Paley. 
 	Independent claims 31 and 40 include similar “locking by associating” limitations and are considered patentable over the combination of Kopelman and Paley for the same reason.
 	
 	In addition, Babayoff discloses a method for providing data associated with the intraoral cavity. In particular, Babayoff discloses various embodiments (FIGS. 14-17) in which numerical data of an intraoral site is collected (1110, 1210, 1310, 1410), the numerical data is sorted into two sets corresponding to hard tissues (such as teeth, fillings, and prostheses) and soft tissues (such as gums, cheeks, lips and tongue) (1130), the hard tissue subset is further separated into various subsets corresponding to individual teeth (1140), and subsets can be stitched together to form a composite model for a particular tooth (1240). Babayoff teaches that the soft tissue data may be discarded so that the model contains only data of interest relating to the hard tissue, e.g., the teeth. See Babayoff at column 24:25-40. However, Babyoff does not appear to disclose or suggest “locking” an intraoral image by associating data of the intraoral with the identity of the intraoral site using an algorithm, as claimed.

 	[Note that the above claim analysis is based on a broadest reasonable interpretation of claims 21, 31, and 40. The analysis does not take into account interpretations under 35 U.S.C. § 112(f) because the claims cannot be adequately interpreted under such a standard due to insufficient disclosed corresponding structure. See Section VII above for further explanation as to how certain claimed functional phrases invoke § 112(f) but are not accompanied by sufficient corresponding disclosed structures in the form of algorithms.]


XIII. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        








Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992